EXHIBIT 10.2

 

SECOND AMENDMENT TO GUARANTY AGREEMENT

 

THIS SECOND AMENDMENT TO GUARANTY AGREEMENT (this “Second Amendment”), dated as
of June 11, 2014, is entered into among the parties listed on the signature
pages hereof as Guarantors (collectively, the “Guarantors”), and BANK OF
AMERICA, N.A. (the “Guarantied Party”, and collectively with any Affiliates
thereof, the “Guarantied Parties”).

 

BACKGROUND

 

A.                                    The Guarantors and the Guarantied Party
are parties to that certain Guaranty Agreement, dated as of March 1, 2013, as
amended by that certain First Amendment to Guaranty Agreement, dated as of
February 7, 2014 (said Guaranty Agreement, as amended, the “Guaranty
Agreement”).  The terms defined in the Guaranty Agreement and not otherwise
defined herein shall be used herein as defined in the Guaranty Agreement.

 

B.                                    The parties to the Guaranty Agreement
desire to make certain amendments to the Guaranty Agreement.

 

C.                                    The Guarantied Party hereby agrees to
amend the Guaranty Agreement, subject to the terms and conditions set forth
herein.

 

NOW, THEREFORE, in consideration of the covenants, conditions and agreements
hereafter set forth, and for other good and valuable consideration, the receipt
and adequacy of which are all hereby acknowledged, the Guarantors and the
Guarantied Party covenant and agree as follows:

 

1.                                      AMENDMENTS.

 

(a)                                 Section 1 of the Guaranty Agreement is
hereby amended on and as of the Fourth Amendment Effective Date by adding the
following defined terms thereto to read as follows:

 

“Buyer” has the meaning specified in the Fourth Amendment.

 

“Healthy Directions Purchase Agreement” has the meaning specified in the Fourth
Amendment.

 

“Fourth Amendment” means that certain Fourth Amendment to Credit Agreement,
dated as of June 11, 2014, among HOT-L.P., Limited, the Lenders and the
Guarantied Party, as Administrative Agent.

 

“Fourth Amendment Parties” has the meaning specified in the Fourth Amendment.

 

“Lenders” has the meaning ascribed thereto in the Fourth Amendment.

 

1

--------------------------------------------------------------------------------


 

“Fourth Amendment Effective Date” has the meaning specified in the Fourth
Amendment.

 

(b)                                 Section 8(b) of the Guaranty Agreement is
hereby amended on and as of the Fourth Amendment Effective Date by (i) deleting
“and” at the end of clause (12), (ii) deleting the period at the end of
clause (13) and adding “; and” in lieu thereof, and (iii) adding the following
new clause (14) at the end thereof to read as follows:

 

(14)                          subject to satisfaction of the conditions
precedent in Section 5 of the Fourth Amendment, Investments constituting the
acquisition by the Buyer of all of the Equity Interests of Healthy Directions in
accordance with the Healthy Directions Purchase Agreement, provided if such
acquisition results in a Domestic Subsidiary being acquired having a net worth
at the time of such acquisitions of more than $1,000,000 (or within ten Business
Days after any such Domestic Subsidiary thereafter attains a net worth of more
than $1,000,000), such Subsidiary shall, within five Business Days after such
acquisition execute and deliver to the Purchaser (x) a supplement to this
Guaranty, (y) incumbency certificates, Organization Documents and documents
evidencing due organization, valid existence, good standing and qualification to
do business, and (z) a favorable opinion of counsel to such Person, in form,
content and scope satisfactory to the Purchaser.

 

(c)                                  The definition of “Credit Facility” set
forth in Section 1 of the Guaranty Agreement is hereby amended to read as
follows:

 

“Credit Facility” means that certain credit facility governed by that certain
Credit Agreement, dated December 10, 2010, among the parties thereto, including
HOT-L.P., as the borrower thereunder, as amended, modified, supplemented or
restated from time to time.

 

(d)                                 Section (f)(4) of the Guaranty Agreement is
hereby amended on and as of the date of the Fourth Amendment Borrowing to read
as follows:

 

(4)                                 provided after giving effect thereto on a
pro forma basis the Leverage Ratio is not greater than 2.75 to 1.00, Limited may
declare or pay cash Dividends to its stockholders and make Treasury Stock
Purchases; provided, however, nothing in this clause (4) shall prohibit or
restrict Treasury Stock Purchases made pursuant to Limited’s employee stock
option repurchase programs; and

 

(e)                                  Section (k)(3) of the Guaranty Agreement is
hereby amended on and as of the date of the Fourth Amendment Borrowing to read
as follows:

 

(3)                                 Leverage Ratio.  Permit the Leverage Ratio
at any time during any period of four fiscal quarters of Limited to be greater
than 3.25 to 1.00.

 

2.                                      REPRESENTATIONS AND WARRANTIES TRUE; NO
EVENT OF DEFAULT.  By its execution and delivery hereof, each of the Guarantors
represents and warrants that, as of the Fourth Amendment Effective Date:

 

2

--------------------------------------------------------------------------------


 

(a)                                 the representations and warranties contained
in the Guaranty Agreement and the other Loan Documents are true and correct on
and as of the date hereof as made on and as of such date, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they shall be true and correct on such earlier date;

 

(b)                                 no event has occurred and is continuing
which constitutes a Default or an Event of Default;

 

(c)                                  (i) each Guarantor has full power and
authority to execute and deliver this Second Amendment, (ii) this Second
Amendment has been duly executed and delivered by the Guarantors, and (iii) this
Second Amendment and the Guaranty Agreement, as amended hereby, constitute the
legal, valid and binding obligations of the Guarantors, as the case may be,
enforceable in accordance with their respective terms, except as enforceability
may be limited by applicable Debtor Relief Laws and by general principles of
equity (regardless of whether enforcement is sought in a proceeding in equity or
at law) and except as rights to indemnity may be limited by federal or state
securities laws;

 

(d)                                 neither the execution, delivery and
performance of this Second Amendment or the Guaranty Agreement, as amended
hereby, nor the consummation of any transactions contemplated herein or therein,
will conflict with any Law or Organization Documents of any of the Guarantors,
or any indenture, agreement or other instrument to which the Guarantors or any
of their respective property is subject; and

 

(e)                                  no authorization, approval, consent, or
other action by, notice to, or filing with, any Governmental Authority or other
Person not previously obtained is required for the execution, delivery or
performance by any of the Guarantors of this Second Amendment.

 

3.                                      CONDITIONS TO EFFECTIVENESS.  This
Second Amendment shall be effective upon satisfaction or completion of the
following:

 

(a)                                 the Guarantied Party shall have received
counterparts of this Second Amendment executed by each of the Guarantors and
acknowledged by the Borrower;

 

(b)                                 the representations and warranties set forth
in Section 2 above shall be true and correct;

 

(c)                                  the Fourth Amendment Effective Date shall
have occurred; and

 

(d)                                 the Guarantied Party shall have received, in
form and substance satisfactory to the Guarantied Party and its counsel, such
other documents, certificates and instruments as the Guarantied Party shall
reasonably require.

 

4.                                      REFERENCE TO THE GUARANTY AGREEMENT.

 

(a)                                 Upon the effectiveness of this Second
Amendment, each reference in the Guaranty Agreement to “this Agreement”,
“hereunder”, or words of like import shall mean and be a reference to the
Guaranty Agreement, as affected and amended hereby.

 

3

--------------------------------------------------------------------------------


 

(b)                                 The Guaranty Agreement, as amended by the
amendments referred to above, shall remain in full force and effect and is
hereby ratified and confirmed.

 

5.                                      COSTS, EXPENSES AND TAXES.  The
Guarantors agree to pay on demand all reasonable costs and expenses of the
Guarantied Party in connection with the preparation, reproduction, execution and
delivery of this Second Amendment and the other instruments and documents to be
delivered hereunder (including the reasonable fees and out-of-pocket expenses of
counsel for the Guarantied Party with respect thereto).

 

6.                                      BORROWER’S ACKNOWLEDGMENT.  By signing
below, the Borrower (a) acknowledges, consents and agrees to the execution,
delivery and performance by the Guarantors of this Second Amendment,
(b) acknowledges and agrees that its obligations in respect of the Guaranty
Agreement (i) are not released, diminished, waived, modified, impaired or
affected in any manner by this Second Amendment or any of the provisions
contemplated herein, (c) ratifies and confirms its obligations under the
Guaranty Agreement, and (d) acknowledges and agrees that it has no claims or
offsets against, or defenses or counterclaims to, its obligations under the Loan
Agreement.

 

7.                                      EXECUTION IN COUNTERPARTS.  This Second
Amendment may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original and all of which when taken together shall
constitute but one and the same instrument.  For purposes of this Second
Amendment, a counterpart hereof (or signature page thereto) signed and
transmitted by any Person party hereto to the Guarantied Party (or its counsel)
by facsimile machine, telecopier or electronic mail is to be treated as an
original.  The signature of such Person thereon, for purposes hereof, is to be
considered as an original signature, and the counterpart (or signature
page thereto) so transmitted is to be considered to have the same binding effect
as an original signature on an original document.

 

8.                                      GOVERNING LAW; BINDING EFFECT.  This
Second Amendment shall be governed by and construed in accordance with the laws
of the State of Texas applicable to agreements made and to be performed entirely
within such state, provided that each party shall retain all rights arising
under federal law, and shall be binding upon the parties hereto and their
respective successors and assigns.

 

9.                                      HEADINGS.  Section headings in this
Second Amendment are included herein for convenience of reference only and shall
not constitute a part of this Second Amendment for any other purpose.

 

10.                               ENTIRE AGREEMENT.  THE GUARANTY AGREEMENT, AS
AMENDED BY THIS SECOND AMENDMENT, AND THE OTHER LOAN DOCUMENTS REPRESENT THE
FINAL AGREEMENT BETWEEN THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF
PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT

 

4

--------------------------------------------------------------------------------


 

ORAL AGREEMENTS BETWEEN THE PARTIES.  THERE ARE NO UNWRITTEN ORAL AGREEMENTS
BETWEEN THE PARTIES.

 

REMAINDER OF PAGE LEFT INTENTIONALLY BLANK

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Second Amendment is executed as of the date first set
forth above.

 

 

GUARANTORS:

 

 

 

HELEN OF TROY L.P.,

 

a Texas limited partnership

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation, General Partner

 

 

 

 

HELEN OF TROY LIMITED,

 

a Barbados corporation

 

 

 

HOT NEVADA, INC.,

 

a Nevada corporation

 

 

 

HELEN OF TROY NEVADA CORPORATION,

 

a Nevada corporation

 

 

 

HELEN OF TROY TEXAS CORPORATION,

 

a Texas corporation

 

 

 

 

 

IDELLE LABS LTD.,

 

a Texas limited partnership

 

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation, General Partner

 

 

 

 

OXO INTERNATIONAL LTD.,

 

a Texas limited partnership

 

 

 

By:

HELEN OF TROY NEVADA CORPORATION,

 

 

a Nevada corporation, General Partner

 

 

 

 

 

 

 

PUR WATER PURIFICATION PRODUCTS, INC.,

 

a Nevada corporation

 

 

 

 

 

 

 

By:

/s/ Brian Grass

 

 

Brian Grass

 

 

Title for all: Chief Financial Officer

 

Signature Page to Second Amendment to Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

HELEN OF TROY MACAO COMMERCIAL
OFFSHORE LIMITED,

 

a Macau corporation

 

 

 

 

 

 

 

By:

/s/ Vincent D. Carson

 

 

Vincent D. Carson

 

 

Director

 

 

 

 

KAZ, INC.,

 

a New York corporation

 

 

 

 

KAZ CANADA, INC.,

 

a Massachusetts corporation

 

 

 

 

KAZ USA, INC.,

 

a Massachusetts corporation

 

 

 

 

 

 

 

By:

/s/ Brian Grass

 

 

Brian Grass

 

 

Title for all: Chief Financial Officer

 

 

 

 

 

 

 

HELEN OF TROY LIMITED,

 

a Bermuda company

 

 

 

 

 

 

 

By:

/s/ Brian Grass

 

 

Brian Grass

 

 

Chief Financial Officer

 

Signature Page to Second Amendment to Guaranty Agreement

 

--------------------------------------------------------------------------------


 

 

GUARANTIED PARTY:

 

 

 

 

BANK OF AMERICA, N.A., as Guarantied Party

 

 

 

 

 

 

 

By:

/s/ Julie Castano

 

 

Name: Julie Castano

 

 

Title: SVP

 

Signature Page to Second Amendment to Guaranty Agreement

 

--------------------------------------------------------------------------------